                              Case 1:21-mj-00535-ZMF Document 5 Filed 07/29/21 Page 1 of 1
AD 442 (Rev. 11111) Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                                  for the

                                                                       District of Columbia

                        United States of America
                                    v.                                                  )
                         Jacob Kyle Wiedrich
                                                                                        )   Case: 1:21-mj-00535
                                                                                        )   Assigned To : Faruqui, Zia M.
                                                                                        )   Assign. Date: 7121/2021
                                                                                        )   Description: COMPLAINT WI ARREST WARRANT
                                                                                        )
                                 Defendant


                                                                 ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                 to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                             Jacob Kyle Wiedrich
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment             o    Superseding Indictment                 o Information              o   Superseding Information          N Complaint
o     Probation Violation Petition            o    Supervised Release Violation Petition                      o Violation     Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(I)(Entering              or Remaining            in any Restricted          Building   or Grounds);
 18 U.S.C. § 1752(a)(2)(Disorderly              and Disruptive             Conduct in a Restricted           Building    or Grounds);
 40 U.S.C. § 5104(e)(2)(D)(Disorderly                   Conduct in a Capitol Building);
 40 U.S.c.        § 5104(e)(2)(G)(Parading,        Demonstrating,              or Picketing        in a Capitol Building).

                                                                                                                                2021.07.21
Date: __           O~7~/2=1~/2=O~2=1
                             __
                                                                                                                                19:46:53 -04'00'
                                                                                                               Issuing officer's signature


City and state:                       Washington, D.C.                                              Zia M. Faruqui,     U.S. Magistrate          Judge
                                                                                                                Printed name and title


                                                                                Return

            This warrant was received on       (date)       ct>3-. 2.\. 2.s7;:'2....)       ,and the person was arrested on     (date)   9>3-.    z..~.'2-#>'2-\
at   (city and state)    S::::.)~\:;;:.~     G ~            \...)T
                                                        I
